OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of the offense of aggravated robbery by a jury. Punishment was assessed at imprisonment in the Texas Department of Corrections for seven years by the Court. The Houston Fourteenth Court of Appeals affirmed. Hill v. State, 681 S.W.2d 765 (Tex.App.—Houston [14] 1984).
As in every case, this Court’s decision to refuse appellant’s petition for discretionary review should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching its decision. The Texas Speedy Trial Act, Article 32A.01 et seq., V.A.C. C.P., speaks in terms of “transactions” and “offenses” not in terms of “cases.” Rosebury v. State, 659 S.W.2d 655, 659 (Tex.Cr.App.1983) (Clinton J. concurring). We expressly disapprove of the Court of Appeal’s discussion of whether the waiver of speedy trial involved the “same case.”
Appellant’s petition for discretionary review is refused.